AMENDMENT NUMBER ONE dated September 21 , 2012 (referred to as “the Amendment”),
amending the Second Amended and Restated Employment Agreement dated November 11,
2010 by and between Stephen G. Berman (“Executive”) and JAKKS Pacific, Inc., a
Delaware corporation (“JAKKS” or the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, Executive and the Company entered into the Second Amended and Restated
Employment Agreement dated November 11, 2010, as modified by the October 20,
2011 letter amendment (the “2010 Restated Employment Agreement”); and

 

WHEREAS, Executive and the Company desire to further amend the terms of the 2010
Restated Employment Agreement on the terms and subject to the conditions set
forth herein (the 2010 Restated Employment Agreement, as amended by this
Amendment, is referred to as the “Employment Agreement”).

 

NOW, THEREFORE, in consideration of the mutual promises, representations and
warranties set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, and pursuant to Section 21 of the 2010
Restated Employment Agreement, agree as follows:

 

1.Offices and Duties. Section 1 of the 2010 Restated Employment Agreement is
amended by adding the following paragraph:

 

“The Company and Executive acknowledge that the Company has (i) entered into
agreements dated September 10, 2012 with NantWorks LLC, a Delaware limited
liability company (“NantWorks”) to form DreamPlay Toys LLC, a Delaware limited
liability company (“DPT”) and DreamPlay LLC, a Delaware limited liability
company (“DP”), and as part of said agreements (collectively referred to as the
“DreamPlay Transaction”), and (ii) the Company has agreed to provide the
services of Executive as General Manager of DP and to provide DP with access to
other staff at the Company for up to 5 years at no charge as necessary for the
development, manufacturing and sale of the DP’s products. Executive’s services
provided to DP shall be considered part of the services to be provided to the
Company and among the duties assigned to him by the Company. For purposes of
this Agreement, DPT and DP shall be deemed to be affiliates of the Company.”

 

2.Term. Section 2 of the 2010 Restated Employment Agreement is amended in its
entirety to provide as follows:

 

“The term of this Agreement shall commence as of the date hereof and the term of
this Agreement and Executive’s employment hereunder shall end on December 31,
2018, subject to earlier termination upon the terms and conditions provided
elsewhere herein (the “Term”). As used herein, “Termination Date” means the last
day of the Term.”

 

3.Compensation. Section 3 of the 2010 Restated Employment Agreement is amended
as follows:

 

 

 



3.1.Annual Performance Restricted Stock Awards. Section 3(b) of the 2010
Restated Employment Agreement is amended to provide that (i) as of January 1,
2013 and each Annual Issuance Date thereafter the value of the Section 3(b)
Restricted Stock issued to Executive shall be $3,500,000.00 and the number of
shares of Section 3(b) Restricted Stock to be issued to Executive on each Annual
Issuance Date shall be determined by dividing $3,500,000.00 by the closing price
of a share of the Common Stock on the first trading date immediately preceding
the Annual Issuance Date, and (ii) the provisions of Section 3(b)(ii) of the
2010 Restated Employment Agreement shall not apply to the Section 3(b)
Restricted Stock issued to Executive on January 1, 2013 and each subsequent
Annual Issuance Date and the vesting of such grants of Section 3(b) Restricted
Stock shall be determined by performance conditions established by the
Compensation Committee during the first quarter of the calendar year in which
the Annual Issuance Date occurs, after consultation with the Executive, in a
manner consistent with past practices, including basing its criteria on the
financial projections provided by management and approved by the Company’s Board
of Directors for the year in which the performance conditions are established.

 

3.2.Annual Performance Bonus Opportunities.

 

3.2.1. Sections 3(d) (i) through 3(d) (v) inclusively of the 2010 Restated
Employment Agreement are amended to provide that the Annual Performance Bonus
for 2013 and each calendar year thereafter during the Term shall equal the
aggregate amount calculated as provided in clauses (A) through (B) below and be
paid as provided in subparagraph 3.2.2 below.

 

(A)A portion of such Annual Performance Bonus shall be equal to an amount not
exceeding 300% of Base Salary for the applicable fiscal year, to be earned based
upon such financial (e.g., growth in Earnings Per Share, return on equity,
growth in the Common Stock price) and non-financial (e.g., succession planning,
organic growth, personnel development) factors determined annually by the
Compensation Committee during the first quarter of the relevant calendar year
for which the Annual Performance Bonus criteria are being established, after
consultation with the Executive, in a manner consistent with past practices,
provided, however, that the Compensation Committee may, but shall have no
obligation to, use the performance criteria identified above (and any
combination of such or other criteria) for determining the Annual Performance
Bonus awarded under clause (2) of this paragraph.

 

(B)The balance of such Annual Performance Bonus shall be equal to one-half of
the actual cash distributions received by JAKKS from DP, subject to the
following conditions:

i.the Company must have positive reported Net Income, i.e., after bonus
accruals, so that the portion of the Annual Performance Bonus calculated based
on DP distributions to the Company under Section 3.2.1(B) above does not exceed
the Company’s net income reported on its annual financial statements (“Net
Income”) for the year as to which such Annual Performance Bonus is awarded,
after deducting the aggregate Annual Performance Bonus to be awarded for such
year;

 

 

 



ii.the aggregate Annual Performance Bonus payable cannot exceed 2.9 % of the
Company’s Net Income for the year as to which the Annual Performance Bonus is
awarded, except that if the Company’s Net Income for the year in which such
Annual Performance Bonus is awarded is greater than $385,000,000 such percentage
limitation shall be reduced to 1% of the Company’s Net Income, and if the
Company’s Net Income for the year in which such Annual Performance Bonus is
awarded is greater than $770,000,000 such percentage limitation shall be reduced
to 0.5% of the Company’s Net Income;

 

iii.no amount will be payable on account of the portion of the Annual
Performance Bonus that is calculated based on DP distributions to the Company
under Section 3.2.1(B) above until such time as the Company’s Net Income from
the DreamPlay Transaction exceeds $15 million.

 

(C)Each Annual Performance Bonus shall be paid on the earlier of (a) twenty-one
(21) business days following the date on which the Auditors’ final report on the
Company’s financial statements for the fiscal year for which the Annual
Performance Bonus is awarded is issued and delivered to the Company, or (b) the
April 30 following the fiscal year for which it is earned. That portion of the
Annual Performance Bonus up to an amount equal to the first 200% of Base Salary
shall be paid in cash; any excess over 200% of Base Salary shall be paid in
Restricted Stock vesting in equal quarterly installments, with the first
installment vesting on the award date and the remainder over 3 years following
the award date, and the award of the Annual Performance Bonus and the other
provisions of this Amendment shall continue to be subject to the provisions of
Sections 3(e) through 3(j) inclusively of the 2010 Restated Employment
Agreement.

 

3.3.Life Insurance. Section 3(l) of the 2010 Employment Agreement is amended to
provide that the amount of life insurance shall be $5,000,000.00 or such lesser
amount that the Company is able to obtain for an annual premium not exceeding
$10,000.00.

 

4.Reimbursement of Legal Fees. The Company shall reimburse Executive for up to
$25,000.00 of reasonable legal fees and disbursements incurred by him to his
counsel Choate, Hall & Stewart LLP in the negotiation of this Amendment promptly
following presentation to the Company of documentation demonstrating such fees
and disbursements.

 

5.Good Reason. Section 14(a) of the 2010 Restated Employment Agreement is
amended to provide that in addition to clauses (i) and (ii) therein, a “Good
Reason Event” shall be defined to include any change in the membership of the
Company’s Board of Directors such that following such change, a majority of the
directors are persons who were not members of the Company’s Board of Directors
as of September 15, 2012.

 

 

 



6.Section 15(c). All references to “December 31, 2015” in Section 15(c) of the
2010 Restated Employment Agreement are stricken and replaced with “December 31,
2018.”

 

7.Parachute Payment Taxes. Section 16(d) of the 2010 Restated Employment
Agreement is amended in its entirety to provide as follows:

 

“If the aggregate of the Parachute Amount and other payments and benefits which
Executive has the right to receive from the Company in connection with a Change
in Control (the “Total Payments”) would constitute a “parachute payment” within
the meaning of Section 280G(b)(2) of the Code, Executive shall receive the Total
Payments unless (a) the after-tax amount that would be retained by Executive
(after taking into account all federal, state and local income taxes payable by
Executive and the amount of any excise taxes payable by Executive under Section
4999 of the Code (the “Excise Taxes”)) if Executive were to receive the Total
Payments has a lesser aggregate value than (b) the after-tax amount that would
be retained by Executive (after taking into account all federal, state and local
income taxes payable by Executive) if Executive were to receive Total Payments
reduced to the largest amount such that no portion of the Total Payments would
be subject to Excise Taxes (the “Reduced Payments”), in which case Executive
shall be entitled only to the Reduced Payments. If Executive is to receive the
Reduced Payments, the Company shall reduce the Parachute Amount by the least
amount necessary to avoid the Excise Taxes.”

 

8.Notices. Section 20 of the 2010 Restated Employment Agreement is amended to
provide that copies of any notices to Executive shall be sent to Choate Hall &
Stewart LLP, Two International Place, Boston, MA 02110, Attn: Alison F. Reif,
Esq.

 

9.Defined Terms. Except as otherwise defined in this Amendment, capitalized
terms are used with the meanings ascribed thereto in the 2010 Restated
Employment Agreement.

 

10.Counsel to Each Party. Each party hereto acknowledges that it has had an
opportunity to consult with counsel and has participated in the preparation of
this Amendment. No party hereto is entitled to any presumption with respect to
the interpretation of any provision hereof or the resolution of any alleged
ambiguity herein based on any claim that the other party hereto drafted or
controlled the drafting of this Agreement.

 

11.2010 Restated Employment Agreement. The 2010 Restated Employment Agreement,
except as expressly amended by this Amendment, remains in full force and effect.

 

 

BALANCE OF THIS PAGE DELIBERATELY LEFT BLANK

 

SIGNATURE PAGE FOLLOWS

  

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
day and year first above written.

 

 

 

THE COMPANY:

 

JAKKS PACIFIC, INC.

 

 

By: /s/ Joel M. Bennett                                    

 

Name: Joel M. Bennett

 

Title: Executive Vice President and Chief Financial Officer

 

         

 

EXECUTIVE:

 

 

/s/ Stephen G. Berman                               

Stephen G. Berman

 

   

 

 

